EXAMINER’S COMMENTS
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.
Closest US Patent/US Patent Publication
Rittman, US 2016/0350835 recited in paper #20201217 December 23, 2020, is the closest prior art. Forward citations of Rittman failed to reveal closer prior art. Prior art cited during prosecution of Rittman, abandoned, failed to reveal closer prior art. Rittman alone or in combination with other cited prior art does not teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
Item V is the closest non-patent literature: “World's Largest Swap Site Goes Live; WebSwap.com Brings Favorite Pastime to the Internet; Swapping More Fun Than Auctions: Everyone Wins, No One Loses,” Business Wire 07 Feb 2000: 1278, 2pgs, discloses: WebSwap is the leader in person-to-person online swapping. WebSwap uses the Internet to provide a global, real time marketplace where consumers swap goods and services. WebSwap's technology automatically matches consumers' ' have ' listings with ' want ' listings and completely automates the process of making offers and counteroffers. Item V alone or in combination with other cited prior art does not teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Item U: “Bartering for Bargains Nash,” Collin. Black Enterprise
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
22.2: 37. Earl G. Graves Publishing Company, Inc. (Sep 1991), Dialog 00563398, 3pges, discloses: Monkman says the biggest challenge was knowing his clients--what they do and who's good at what and being able to match people with what they have and what they want. Newcomers might consider working with a reputable trade exchange for six months or more to learn the ropes.
Item W: Web-bartering enters new era: [ALL Edition] Elizabeth Owuor Contributor to The Christian Science Monitor. The Christian Science Monitor [Boston, Mass] 27 July 2006, Dialog # 405546657, 3pgs, discloses: Lala.com: Users create" have" and "want" lists for CDs and "la la" matches members. The more CDs users trade, the more they receive. La la will credit your account if a CD you receive is damaged. The website charges users $1 per every CD received, plus a 75-cent shipping charge, while 20 percent of la la's revenue from used CDs is given back to the musician.
Item X: Barter site connects haves with have nots Woodruff, Cosby. Montgomery Advertiser [Montgomery, Ala] 13 Mar 2009, Dialog # 413684885, 
Item UU: Barter Web site aims to be 'eBay of swap' Goodison, Donna. McClatchy - Tribune Business News [Washington] 01 Apr 2011, Dialog # 859465480, 2pgs, discloses: The company, whose million members currently swap books, music, movies and video games, will soon allow swappers to trade virtually anything, whether it's an iPhone, a lawn mower, a car or even a vacation property. "We want to be the eBay of swap," CEO Jeff Bennett said.Swap.com works by matching items that people have with those who want them. It charges a 50-cent or $1 transaction fee, plus the cost to ship the item.
US 2002/0032668 (Kohler et al.) March 14, 2002, discloses: [0025] The present invention encompasses methods and related systems for enabling a person to person product transfer.  … Thus, for example, although the invention is described in the context of compact discs, videos, and computer games, the invention is also applicable to other types of products.  In addition, as a further example, although the invention is described in terms of buyers and sellers in either a swap based barter system or cash purchase system, the invention is applicable to any type of transaction in which one entity requests to obtain products from another entity, including but not limited to auction sites and sites which allow individuals and business to sell goods. [0046] FIG. 2 is a flow diagram of the process which enables a member to enable a person to person product transfer of an item with another member using server system 110.  At step 205, the server system 110 receives a product request from a member buyer to purchase an item from another member seller.  FIG. 9 is a screen shot illustrating the screen presented to a buyer wishing to purchase a given item prior to selection by the buyer of a seller.  At step 210, the server system 110 shows the buyer other items available from the same seller and queries the buyer whether he wants to acquire another item from the same seller.
US 6,847,938 (Moore) January 25, 2005, discloses: The present invention encompasses a number of features designed to overcome the deficiencies of prior art systems.  It is an object of the present invention to provide a method whereby individuals can use the internet to engage in exchanges with other individuals, regardless of their relative geographic proximity.  It is another object of the present invention to provide a system that facilitates such a method of exchanges via the internet by automatically matching exchanges between two or more individuals with complementary criteria thereby eliminating the need for users to manually search; and by allowing users to participate using a standard personal computer and browser software.  It is yet another object of the present invention to provide a system for exchanging goods that does not require the maintenance of an inventory of goods.  It is another object of the present invention to provide a system that enables exchange clubs to function over the internet by maintaining member information and providing guarantees on exchanges. 
US 8,799,143 (Lane et al.) August 5, 2014, discloses: The disclosed embodiments provide trading circles.  An example method includes defining a group having a plurality of members, wherein one or more of the plurality of members interacts with an exchange that facilitates market transactions; detecting a first interaction of a first group member with the exchange; and communicating, in response to detecting the first interaction, data related to the first interaction to a second group member before the first group member receives confirmation of the first interaction from the exchange. 
US 2015/0294399 (Spaulding) October 15, 2015, discloses: [0004] According to one example of the disclosure, a method of facilitating item exchanges comprises providing an interface enabling a user to associate information with an item the user owns, providing an interface enabling the user to associate information with an item the user wants to receive, determining whether information associated with the item the user wants to receive matches information associated with an item another user owns, and providing an interface enabling the user to pursue a transaction with another user owning an item associated with information matching the information associated with the item the user wants to receive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        May 7, 2021